DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “the expander inlet valve” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-8, 11-13, 15-16, 18-24, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Schmitz reference (US Patent Publication No. 2009/0223482).
9.	Regarding claim 1, the Schmitz reference discloses:
a method for controlling an internal combustion engine system (FIGS. 8-15) comprising:
a combustor (2, 3) arranged to receive air and fuel, and combust the received air and fuel [Paragraph 0073],
an expander (1) arranged to expand exhaust gases from the combustion in the combustor and to extract energy from the expanded exhaust gases [Paragraph 0074], and
a communication valve (9, 11) arranged to control a communication between the combustor (2, 3) and the expander (1).

	This is an example of the use of a known technique to improve similar methods in the same way.  The technique of using controls, sensors, or other devices to measure the pressure difference in a passageway during the operation of an engine is well known for similar methods such as with exhaust gas recirculation passageways (see US Patent Publication No. 2015/0075502 [Paragraph 0031] for one example) in the same way.  Accordingly, these features are merely obvious variations.  MPEP 2141 (III).
10.	Regarding claim 2, the Schmidt reference further discloses:
	where the engine system comprises an exhaust guide (16, 17) arranged to guide exhaust gases from the combustor (2, 3) to the expander (1), the communication valve (9, 11) being arranged to control a communication between the combustor and the exhaust guide (FIG. 8).  
11.	Regarding claim 3, the reference further discloses:
	comprising determining the pressure in the exhaust guide, and determining whether there is a change in the exhaust guide pressure as a result of an opening event of the communication valve.
	This is an example of the use of a known technique to improve similar methods in the same way.  The technique of using controls, sensors, or other devices to measure the pressure difference in a passageway during the operation of an engine is well known for similar methods such as with exhaust gas recirculation passageways (see US Patent Publication No. 2015/0075502 [Paragraph 0031] for one example) in the same way.  Furthermore, opening the 
communication valve would have to change the pressure.  Accordingly, these features are merely obvious variations.  MPEP 2141 (III).
12. 	Regarding claim 4, the Schmitz reference further discloses:

13.	Regarding claim 5, the Schmitz reference discloses:
	a method for controlling an internal combustion engine system (FIGS. 8-15) comprising:
	a combustor (2, 3) arranged to receive air and fuel, and combust the received air and fuel [Paragraph 0073],
	an expander (1) arranged to expand exhaust gases from the combustion in the combustor and to extract energy from the expanded exhaust gases [Paragraph 0074],
	an exhaust guide (16, 17) arranged to guide exhaust gases from the combustor (2, 3) to the expander (1) (FIG. 8), and 
	an expander inlet valve (23, 24) arranged to control a communication between the exhaust guide (16, 17) and the expander (1),
	the method comprising
	controlling the expander inlet valve (23, 24) so as to adjust the pressure in the exhaust guide (implicit), comprising
	determining the pressure in the exhaust guide, whereby the control of the expander inlet valve comprises controlling the expander inlet valve at least partly based on the determined pressure in the exhaust guide.
	  This is an example of the use of a known technique to improve similar methods in the same way.  The technique of using controls, sensors, or other devices to measure the pressure difference in a passageway and control a valve based on that pressure is well known for similar methods such as with controlling a flow control valve based on pressure signals from a pressure sensor located in a passage (see US Patent Publication No. 2016/0258389 [Paragraph 0026] for one example) in the same way (the way is the same because the valve is controlled based 
 14.	Regarding claim 7, the Schmitz reference further discloses:
	where the engine system comprises a communication valve (9, 11) arranged to control a communication between the combustor and the exhaust guide (16, 17).
 	The Schmitz reference teaches the invention as essentially claimed.  However, the Schmitz reference fails to disclose comprising determining the pressure in the combustor, whereby the control of the expander inlet valve comprises controlling the expander inlet valve at least partly based on the pressure in the combustor.  
This is an example of the use of a known technique to improve similar methods in the same way.  The technique of using controls, sensors, or other devices to measure the pressure difference in a passageway and control a valve based on that pressure is well known for similar methods such as with controlling a flow control valve based on pressure signals from a pressure sensor located in a passage (see US Patent Publication No. 2016/0258389 [Paragraph 0026] for one example) in the same way (the way is the same because the valve is controlled based on the pressure in the passageway).  Accordingly, these features are merely obvious variations. MPEP 2141 (III). 
15.	Regarding claim 8, the Schmidtz reference fails to disclose:
	wherein determining the pressure in the combustor comprises determining the pressure in the combustor at an opening event of the communication valve, whereby the control of the expander inlet valve comprises controlling the expander inlet valve at least partly based on the pressure in the combustor at an opening event of the communication valve.  
This is an example of the use of a known technique to improve similar methods in the same way.  The technique of using controls, sensors, or other devices to measure the pressure in a passageway at various times and control a valve based on that pressure is well known for similar methods such as with controlling a flow control valve based on pressure signals from a 
16.	Regarding claim 11, the Schmitz reference further discloses:
	where the engine system comprises a communication valve (9, 11) arranged to control a communication between the combustor (2, 3) and the exhaust guide (16, 17).
 The Schmitz reference discloses the invention as essentially claimed.  However, the Schmitz reference fails to disclose comprising determining whether there is a change in the exhaust guide pressure as a result of an opening event of the communication valve.
This is an example of the use of a known technique to improve similar methods in the same way.  The technique of using controls, sensors, or other devices to measure the pressure in a passageway at various times and control a valve based on that pressure is well known for similar methods such as with controlling a flow control valve based on pressure signals from a pressure sensor located in a passage (see US Patent Publication No. 2016/0258389 [Paragraph 0026] for one example) in the same way (the way is the same because the valve is 
controlled based on the pressure in the passageway).  Accordingly, these features are merely obvious variations.  MPEP 2141 (III).
17.	Regarding claim 12, the Schmitz reference fails to disclose:
wherein controlling the expander inlet valve comprises controlling the expander inlet valve so as for the pressure in the exhaust guide to be the same as the pressure in the combustor.  
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to control the expander inlet valve so as for the pressure in the exhaust guide to be the same as the pressure in the combustor, since it has been held that 

18.	Regarding claim 13, the Schmitz reference fails to disclose:
	wherein controlling the expander inlet valve comprises controlling the expander inlet valve so as for the pressure in the exhaust guide to be the same as the pressure in the combustor at an opening event of the communication valve.  
	It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to control the expander inlet valve so as for the pressure in the exhaust guide to be the same as the pressure in the combustor at an opening event of the communication valve, since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  MPEP 2144.05 (II-B).  
19.	Regarding claim 15, the Schmitz reference further discloses:
	where the expander (1) comprises a cylinder and a piston arranged to reciprocate in the cylinder (FIG. 8), the piston being connected to a crankshaft of the engine system (FIG. 8).
The Schmitz reference discloses the invention as essentially claimed.  However, the Schmitz reference fails to disclose wherein controlling the expander inlet valve comprises controlling an opening event of the expander inlet valve so as to occur between 10 degrees before and 10 degrees after a top dead centre (TDC) position of the piston.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to control the expander inlet valve opening event to occur between 10 degrees before and 10 degrees after a top dead centre (TDC) position of the piston, since it has been held that where the general conditions of a claim are disclosed in the prior art, 
discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
20.	Regarding claim 16, the Schmitz reference further discloses:

The Schmitz reference discloses the invention as essentially claimed.  However, the Schmitz reference fails to disclose wherein controlling the expander inlet valve comprises controlling a closing event of the expander inlet valve so as to occur between 15 degrees after and 90 degrees after a top dead center (TDC) position of the piston.  
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to control the expander inlet valve closing event so as to occur between 15 degrees after and 90 degrees after a top dead center (TDC) position of the piston, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
21.	Regarding claim 18, the Schmitz reference further discloses:
	where the expander comprises a cylinder and a piston arranged to reciprocate in the cylinder (FIG. 8), the piston being connected to a crankshaft of the engine system (FIG. 2), and where the engine system comprises an exhaust conduit arranged to guide the exhaust gases from the expander (FIG. 8), and an expander outlet valve (7) arranged to control a communication between the expander and the exhaust conduit (FIG. 8), comprising a closing event of the expander outlet valve occurring before a top dead center (TDC) position of the 
piston so as to obtain a compression of exhaust gases in the expander before an opening event of the expander inlet valve (FIG. 9).  
22.	Regarding claim 19, the Schmitz reference further discloses:
wherein the compression of exhaust gases in the expander (1) is such that the maximum pressure in the expander is 30%-100% of the pressure in the exhaust guide (16, 17) at the opening event of the expander inlet valve (inherent).

that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
23.	Regarding claim 20, the Schmitz reference fails to disclose:
a computer comprising a computer program for performing the steps of claim 1 when the program is run on the computer. 
The examiner takes Official Notice that it is well known in the art to use computers to carry out method steps for the purpose of automation.   
24.	Regarding claim 21, the Schmitz reference fails to disclose:
a non-transitory computer readable medium carrying a computer program for performing the steps of claim 1 when the program product is run on a computer. 
The examiner takes Official Notice that it is well known in the art to use non-transitory computer readable mediums carrying a computer program for performing the steps of claim 1 when the program product is run on a computer for the purpose of computation.   
25.	Regarding claim 22, the Schmitz reference fails to disclose:
a control unit configured to perform the steps of the method according to claim 1.
The examiner takes Official Notice that it is well known in the art to use a control unit to perform method steps for the purpose of electronic automation.    
26.	Regarding claim 23, the Schmitz reference fails to disclose:
an internal combustion engine system comprising the control unit according to claim 22.
The examiner takes Official Notice that it is well known in the art to use internal combustion engines with control units for the purpose of electronic automation.  
27.	Regarding claim 24, the Schmitz reference discloses:
an internal combustion engine system (FIG. 8) comprising

	an exhaust guide (16, 17) arranged to guide exhaust gases from the combustor (2, 3)  to the expander, and
	an expander inlet valve (23, 24) arranged to control a communication between the exhaust guide (16, 17) and the expander (1), 
	the expander inlet valve being arranged so as to present a variable and controllable opening sequence (FIGS. 8-15). 
	The Schmitz reference teaches the invention as essentially claimed.  However, the Schmitz reference fails to disclose wherein the engine system comprises pressure determining means arranged to determine the pressure in the exhaust guide.
	The examiner takes Official Notice that it is well known to use devices to measure pressure in passages for the purpose of system assessment.  
28.	Regarding claim 27, the Schmitz reference further discloses:
	wherein the system is arranged to provide an injection of the fuel into the exhaust guide and/or arranged to provide an injection of fuel into the combustor after a combustion in the combustor and before a reception of air and fuel in the combustor for a subsequent combustion [Paragraph 0073—this occurs because both 2 and 3 can be considered the combustor].
29.	Regarding claim 28, the Schmitz reference fails to disclose:
	a vehicle comprising the engine system according to claim 24.  
	The examiner takes Official Notice that it is well known in the art of engines to use them in vehicles for the purpose of locomotion.  
30.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Schmitz reference in view of the Nakajima reference (Japanese Reference No. JP 2010/236414A).  
31.	Regarding claim 6, the Schmitz reference fails to disclose:

	The Nakajima reference teaches it is conventional in the art of treatment devices for internal combustion engines to provide as taught in the [Abstract] where the engine system comprises a pre-expander exhaust treatment device (55) in the exhaust guide (50c).  Such configurations/structures would allow the use of a reducing agent to treat the exhaust gas [Abstract].  
	The combination of the Schmitz reference and the Nakajima reference teach the reference as essentially claimed.  However, the modified Schmitz reference fails to disclose wherein determining the pressure in the exhaust guide comprises determining the pressure between the combustor and the pre-expander exhaust treatment device.  
	 This is an example of the use of a known technique to improve similar methods in the same way.  The technique of using controls, sensors, or other devices to measure the pressure difference in a passageway during the operation of an engine is well known for similar methods such as with exhaust gas recirculation passageways (see US Patent Publication No. 2015/0075502 [Paragraph 0031] for one example) in the same way.  Accordingly, these features are merely obvious variations.  
32.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Schmitz reference in view of the Ashizawa reference (WIPO Publication No. 2011/132321).
33.	Regarding claim 10, the Schmitz reference fails to disclose:
comprising determining a rotational speed of the engine system, whereby the pressure in the combustor is determined partly based on the determined rotational speed.  
	The Ashizawa reference teaches it is conventional in the art of control systems for internal combustion engines to provide as taught in [Paragraph beginning with “Knocking margin ignition timing”] comprising determining a rotational speed of the engine system, whereby the 
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Schmitz reference, such that the method further includes comprising determining a rotational speed of the engine system, whereby the pressure in the combustor is determined partly based on the determined rotational speed, as clearly suggested and taught by the Ashizawa reference, in order to allow the prevention of abnormal combustion [Id]. 
34.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Schmitz reference in view of the Coney reference (US Patent Publication No. 2014/0261288).
35.	Regarding claim 14, the Schmitz reference fails to disclose:
	wherein controlling the expander inlet valve comprises controlling a timing of an opening event and/or a closing event of the expander inlet valve.
	The Coney reference teaches it is conventional in the art of valve systems to provide as taught in [Paragraph 0301] wherein controlling the expander inlet valve comprises controlling a  timing of an opening event and/or a closing event of the expander inlet valve [Paragraph 0301].  Such configurations/structures would allow valves with hydraulic action [Paragraph 0301].
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Schmitz reference, such that the method further includes wherein controlling the expander inlet valve comprises controlling a timing of an opening event and/or a closing event of the expander inlet valve, as clearly suggested and taught by the Coney reference, in order to allow valves with hydraulic action [Paragraph 0301].  
36.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Schmitz reference in view of the Ito reference (Japanese Reference No. 2010/242547A).

	wherein controlling the expander inlet valve comprises controlling a degree of opening of the expander inlet valve.  
	The Ito reference teaches it is conventional in the art in valve systems for internal combustion engines to provide as taught in the [Abstract] wherein controlling the expander inlet valve comprises controlling a degree of opening of the expander inlet valve [Abstract].  Such configurations/structures would allow suppress suction air [Abstract].  
	Thus, it would have been obvious to one of ordinary skill at the time by the effective filing date of the claimed invention to modify the method of the Schmitz reference, such that the method further includes wherein controlling the expander inlet valve comprises controlling a degree of opening of the expander inlet valve, as clearly suggested and taught by the Ito reference, in order to allow suppression of suction air [Abstract].  
38.	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Schmitz reference in view of the Elendt reference (US Patent Publication No. 2007/0178731).
39.	Regarding claim 25, the Schmitz reference fails to disclose:
	wherein the variable and controllable opening sequence of the expander inlet valve is provided by a cam switching arrangement, a cam phasing arrangement, an arrangement with a coaxial tow shaft combined cam lobe profile, or an arrangement with hydraulic and/or pneumatic valve actuation.
	The Elendt reference teaches it is conventional in the art of a valve train with cam switching to provide as taught in [Paragraph 0007] a cam switching arrangement [Paragraph 0007].  Such configurations/structures would allow for an on-off control of the gas exchange valves of a four-cycle internal combustion engine [Paragraph 0007].  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Schmitz reference, such that the system further includes a cam switching arrangement, as clearly suggested and taught by the .  
40.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Schmitz reference in view of the Coates reference (WIPO Publication No. 2004/061272A2).
41.	Regarding claim 26, the Schmitz reference fails to disclose:
	wherein the expander inlet valve comprises a rotatable valve body presenting a valve body aperture located offset from a rotational axis of the valve body, [the communication 
between the exhaust guide and the expander being controllable by changing the circumferential location of the valve body aperture].  
	The Coates reference teaches it is conventional in the art of valves for internal combustion engines to provide as taught in (FIG. 6) wherein the expander inlet valve comprises a rotatable valve body presenting a valve body aperture located offset from a rotational axis of the valve body (FIG. 6).  Such configurations/structures would increase engine efficiency without requiring external lubrication [Abstract].  
Please note that claim 26 is directed to an apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2114]. Hence, the functional limitations in bracket as shown above, which are narrative in form, have been given very little patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The prior art has been shown to be structurally capable of performing this/these function(s).
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Schmitz reference, such that the system further includes wherein the expander inlet valve comprises a rotatable valve body presenting a valve body aperture located offset from a rotational axis of the valve body, the communication between the exhaust guide and the expander being controllable by changing the .    
Allowable Subject Matter
42.	Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
43.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747